Per Curiam.
A careful analysis of the pertinent testimony with special reference to the testimony of plaintiff and her witnesses, Sally Wright and William White, establishes conclusively that while the Willys-Knight automobile may have been at times upon the street car tracks during its passage over a distance of one and one-half blocks west of the collision point, the automobile was not at any time in a position of apparent danger until it was within not more than twenty-five feet of the oncoming street car. Furthermore, it was established beyond dispute that immediately prior to the mishap the street car was running not more than twenty miles per hour, was slowing down to pick up a passenger at a regular stopping place which was within a few feet of the place where the collision occurred, and that as soon as the impending collision became apparent, the motorman made every reasonable effort to avert disaster. And it was definitely established that when the street car and the Willys-Knight automobile had come to a stop the left-hand front corner of the street car and the left side of the automobile remained in juxtaposition. The verdict of the jury was, therefore, contrary to and against the weight of the evidence.
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs.